Title: From George Washington to Robert Morris, 11 December 1782
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters 11th Decemr 1782
                        
                        I have been honored with your two favors of the 30th ulto and that of the 3d inst. Upon a supposition that Mr
                            Skinner may have delivered up the papers respecting the Marine prisoners to Lt Colo. Smith, I have written to him and
                            desired to be informed whether it be so or not—If he is not possessed of them, I will write to Mr Skinner and direct the
                            delivery to Mr Turner.
                        Upon a full consideration of Mr Turners plan for supplying the Marine prisoners with Wood and for procuring
                            their exchange—I am of opinion as to the first, that many inconveniences and impositions would result from permitting the
                            enemy to cut the Wood within our Lines or upon Long Island—If within our Lines, it would, notwithstanding every endeavour
                            to present it, enlarge that intercourse between our people and them which is already too extensive: and if the Wood should
                            be procured and transported by them, from either within or without our Lines, it would afford them an opportunity of
                            charging whatever price they might think proper, so that what might appear oeconomy at first view, might turn out very
                            much the contrary—And that this would be the case, I am induced to believe from Mr Sproats great anxiety to have the
                            matter under his own direction—Indeed he confessed to General Knox that it would be an handsome perquisite of Office. If
                            Mr Turner can ascertain the quantity and can procure the Wood, I will from time to time make a demand of the necessary
                            Passports from the Admiral or General, which I presume will not be refused, as they are constantly granted them, upon
                            request, to carry necessaries for their Troops to all the places of confinement—The season is so far advanced that no
                            time should be lost in taking some steps in the matter.
                        As to the proposed mode of exchange, by composition for Soldiers, I am, as I ever have been, utterly averse
                            to it, and for Reasons with which you have been made acquainted in our several conferences last Winter upon the subject—I
                            can see no objection to endeavouring to ransom our seamen when we have none to give in exchange—But would the enemy
                            consent to this without asking a like indulgence on the part of their Soldiers? We know, in the present situation of their
                            affairs, that there is scarce any price which they would not give for their veteran Troops now prisoners; and we ought to
                            reflect that no price ought to tempt us to part with them for the purpose of rejoining their Colours. If the one can be
                            effected without the other—we shall be gainers by it, but not otherwise.
                        Colo. Wadsworth has informed me that Mr Parker and Dr Duer have taken the new Contract and speaks very
                            favorably of them—and of their ability to execute it—I have yet seen neither of the Gentlemen nor any person concerned
                            with them at which I am somewhat surprized—as the Magazines with the Army or at West Point are only sufficient for this
                            Month, and if they (of Flour especially,) are not replenished before the River is obstructed with Ice and the Roads broken
                            up, it will be extremely difficult to keep up the supply.
                        I have received a letter of the 27th ulto from Capt. Weyman commanding at Wyoming, in which he complains that
                            he had been very badly supplied for three months past, thro’ the negligence of a Colo. Cooke, who had engaged to furnish
                            the Garrison—That Cooks engagement had expired the 1st of Novemr and that the troops were living upon the Country—I
                            imagine from Weymans letter that the post had been supplied by Contract—If so, I must request you to give order in the
                            matter. I have the honor to be &c.

                    